


SECOND AMENDMENT OF FIRST AMENDED AND RESTATED
CONSTRUCTION LOAN AGREEMENT


THIS SECOND AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is entered into and effective as of the 12th day of May, 2011
between DAKOTA ETHANOL, L.L.C., a South Dakota limited liability company
("Borrower") and FIRST NATIONAL BANK OF OMAHA ("Lender"), and amends that
certain First Amended and Restated Construction Loan Agreement dated June 18,
2009 between Borrower and Lender (as amended, the "Loan Agreement").


WHEREAS, pursuant to the Loan Agreement, Lender, subject to the terms,
limitations and conditions contained in the Loan Agreement, to extend to
Borrower the financial accommodations and credit defined therein, including the
Revolving Loan and the Long Term Reducing Revolving Loan;


WHEREAS, pursuant to that certain First Amendment to First Amended and Restated
Construction Loan Agreement May 13, 2010, the Loan Termination Date of the
Revolving Loan was extended to May 12, 2011, the Loan Termination Date of the
Long Term Reducing Revolving Loan was extended to May 1, 2013, the Borrowing
Base was modified, the financial covenants and capital expenditures covenants
were modified and the Loan Agreement was otherwise amended as provided for
therein;


WHEREAS, Borrower has requested an increase in the maximum principal amount of
the Revolving Loan from $5,000,000.00 to $10,000,000.00, an extension of the
Loan Termination Date of the Revolving Loan to May 1, 2012, an extension and
modification of the Long Term Reducing Revolving Loan, modification of the
Borrowing Base, modification of the working capital covenant and the other
modifications of the Loan Agreement provided for in this Amendment; and


WHEREAS, the parties desire to amend the Loan Agreement as set forth in this
Amendment.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and Borrower hereby
mutually agree to amend the Loan Agreement as follows:


1.    Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment. The provisions of this Amendment
shall become effective on the date of this Amendment.


2.    Section 1.16 of the Loan Agreement is hereby amended by deleting the
reference to May 12, 2011 as the Loan Termination Date of the Revolving Loan and
inserting in lieu thereof May 1, 2012 and deleting the reference to May 1, 2013
as the Loan Termination Date of the Long Term Reducing Revolving Note and
inserting in lieu thereof May 1, 2014.


3.    Sections 2.1 and 2.2 of the Loan Agreement are hereby deleted in its
entirety and the following is inserted in lieu thereof:


2.1    Long Term Reducing Revolving Loan. BANK agrees, subject to the terms and
conditions of this AGREEMENT, to make revolving credit loans (collectively, the
"Long Term Reducing Revolving Loan" or "Term Loan 5") to the BORROWER from time
to time to the BANKING DAY immediately preceding the LOAN TERMINATION DATE
applicable to the Long Term Reducing Revolving Loan up to a maximum principal
amount at any time outstanding equal to the lesser of (i) $5,000,000.00 or (ii)
the Maximum Availability available at the time of the BORROWER'S request for
borrowing. BANK shall have no obligation to make any Long Term Reducing
Revolving Loan if an EVENT OF DEFAULT exists or would result from the making of
such Long Term Reducing Revolving Loan. Subject to the terms and conditions of
this AGREEMENT, the BORROWER may borrow, repay and re-borrow under the Long Term
Reducing Revolving Loans up to the Maximum Availability at such time.






--------------------------------------------------------------------------------




Initially, the maximum amount available to be borrowed on the Long Term Reducing
Revolving Loan is $5,000,000.00. Commencing on May 1, 2012 and annually
thereafter on the dates indicated in the table below until the LOAN TERMINATION
DATE of the Long Term Reducing Revolving Loan (each a “Reduction Date”), the
maximum amount available (the “Maximum Availability”) on the Long Term Reducing
Revolving Loan shall decrease by $500,000.00. The Maximum Availability on each
Reduction Date is shown in the following table:


REDUCTION DATE
MAXIMUM AVAILABILITY
 
 
May 1, 2012
$4,500,000.00
May 1, 2013
$4,000,000.00
May 1, 2014
$0.00
 
 



On each Reduction Date, the BORROWER will pay and apply to the then outstanding
principal balance of the Long Term Reducing Revolving Loan the amount necessary
to reduce the outstanding principal balance of the Long Term Reducing Revolving
Loan so that it is within the Maximum Availability applicable on each such
Reduction Date.


The Long Term Revolving Loan will be evidenced by that certain First Amended and
Restated Promissory Note (Long Term Reducing Revolving Loan) (as amended, the
"Long Term Reducing Revolving Note") executed and delivered by the BORROWER in
favor of the BANK. Interest will accrue at the rate provided for below and
accrued interest will be paid monthly, in arrears, on the first day of each
month. The principal balance of the Revolving Loan is due and payable on each
Reduction Date as provided for above with the remaining principal balance due
and payable in full, along with accrued and unpaid interest, on the LOAN
TERMINATION DATE applicable to the Long Term Reducing Revolving Loan.


2.2    Revolving Loan. BANK agrees, subject to the terms and conditions of this
AGREEMENT, to make revolving credit loans (collectively, the "Revolving Loan" or
the "LOAN COMMITMENT") to the BORROWER from time to time to the BANKING DAY
immediately preceding the LOAN TERMINATION DATE applicable to the Revolving Loan
up to a maximum principal amount at any time outstanding equal to the lesser of
$10,000,000.00 or (ii) the BORROWING BASE at such time. BANK shall have no
obligation to make any Revolving Loan if an EVENT OF DEFAULT exists or would
result from the making of such Revolving Loan. Subject to the terms and
conditions of this AGREEMENT, the BORROWER may borrow, repay and re-borrow under
the Revolving Loan.


The Revolving Loan will be evidenced by that certain First Amended and Restated
Revolving Promissory Note Operating Line of Credit - Revolving Loan (the
"Revolving Note") executed and delivered by the BORROWER in favor of the BANK.
Interest will accrue at the rate provided for below and accrued interest will be
paid monthly, in arrears, on the first day of each month. The principal balance
of the Revolving Loan is due and payable in full, along with accrued and unpaid
interest, on the LOAN TERMINATION DATE applicable to the Revolving Loan.


4.    Section 2.6 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.6    Manner of Borrowing. The BORROWER shall give the BANK notice of the
BORROWER'S intention to borrow under the Revolving Loan or Long Term Reducing
Revolving Loan on the BANKING DAY of the requested funding date, in each case
specifying: (1) the proposed funding date of such loan; (2) the amount of such
loan; (3) whether the principal amount of any such Revolving Loan, together with
the principal amount of all Revolving Loans then outstanding, is within the
BORROWING BASE at such time; and (4) whether the principal amount of any such
Long Term Reducing Revolving Loan, together with the principal amount of all
Long Term Reducing Revolving Loans then outstanding, is within the Maximum
Availability at such




--------------------------------------------------------------------------------




time. If the foregoing conditions are satisfied as determined by the BANK, then
the BANK will make such loan available to the BORROWER by depositing the
proceeds of such loan into the BORROWER'S deposit account maintained with the
BANK. For purposes of this Section, the BORROWER agrees that the BANK may rely
and act upon any request for a loan from any individual who the BANK, absent
gross negligence or willful misconduct, believes to be a representative of the
BORROWER.


5.    Section 2 of the Loan Agreement is hereby amended by inserting new
subsection 2.7 as follows:


2.7    Interest. The interest rate on the Revolving Loan and Long Term Reducing
Revolving Loan is subject to change from time to time based on changes in an
independent index which is the London Interbank Offered Rate for U.S. Dollar
deposits published in The Wall Street Journal as the One (1) Month LIBOR Rate
("LIBOR RATE"). The LIBOR RATE will be adjusted and determined without notice to
the BORROWER as set forth herein, as of the date of this AGREEMENT and on the
first (1st) day of each calendar month hereafter (each, an "INTEREST RATE CHANGE
DATE") to the One (1) Month LIBOR RATE which is published in The Wall Street
Journal as the reported rate for the date that is two London Banking Days prior
to each INTEREST RATE CHANGE DATE. "London Banking Day" means any day other than
a Saturday or Sunday, on which commercial banking institutions in London,
England are generally open for business. If for any reason the LIBOR RATE
published by The Wall Street Journal is no longer available and/or BANK is
unable to determine the LIBOR RATE for any INTEREST RATE CHANGE DATE, BANK may,
in its sole discretion, select an alternate source to determine the LIBOR RATE
and will provide notice to the BORROWER of the source selected. The LIBOR RATE
determined as set forth above shall be referred to herein as the "INDEX". The
INDEX is not necessarily the lowest or best rate charged by BANK on its loans.
If the INDEX becomes unavailable during the term of Revolving Loan and/or Long
Term Reducing Revolving Loan, BANK may designate a substitute index after
notifying the BORROWER. BANK will tell the BORROWER the current INDEX rate upon
the BORROWER'S request. The interest rate change will not occur more often than
each month on the first (1st) day of each month. The BORROWER understands that
BANK may make loans based on other rats as well. The INDEX currently is .20025%
per annum. The interest rate to be applied to the unpaid principal balance of
the Revolving Loan and the Long Term Reducing Revolving Loan will be calculated
on a 365/360 basis; that is, by applying the ratio of the interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. All interest
payable under the Revolving Loan and the Long Term Reducing Revolving Loan and
other OBLIGATIONS is computed using this method. Interest will accrue on the
Revolving Loan and the Long Term Reducing Revolving Loan using a rate of 3.50
percentage points over the INDEX, adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of
4.0000% per annum based on a year of 360 days. NOTICE: Under no circumstances
will the interest rate on this loan be less than 4% per annum or more than the
maximum rate allowed by applicable law.     Upon or after the occurrence and
during the continuation of any Event of Default and after the LOAN TERMINATION
DATE, the principal amount of the Revolving Loan and the Long Term Reducing
Revolving Loan shall bear interest at a rate per annum equal to six percent (6%)
above the interest rate that would otherwise apply under this Section but not to
exceed the maximum rate allowed by applicable law (the "Default Rate").


6.    Section 2 of the Loan Agreement is hereby amended by inserting new
subsection 2.8 as follows:


2.8    Non-Use Fee. The Borrower agrees to pay to the BANK on the first day of
each calendar quarter for the immediately preceding calendar quarter, a fee (the
"Non-Use Fee") equal to 0.4% times the average unused portion of the Revolving
Loan plus 0.4% times the average unused portion of the Long Term Reducing
Revolving Loan.


7.    The definition of the term "BORROWING BASE" in Section 1.30 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


"BORROWING BASE" means, at any time, an amount equal to the sum of (without
duplication):






--------------------------------------------------------------------------------




(a)    75% of Borrower's corn inventory valued at the lower of cost or market
price on the date reported; plus
(b)    75% of the BORROWER'S Eligible Finished Goods-Ethanol, Distiller's Grains
(both wet and dry) and Corn Oil Inventory, valued at market price; plus
(c)    50% of the BORROWER'S chemicals and enzymes inventory, valued at cost;
plus
(d)    80% of the amount of the BORROWER'S Ethanol and Distillers Grains
Eligible Accounts aged thirty-one (31) days or less, excluding any such accounts
reasonably deemed ineligible by the BANK; plus
(e)    80% of Commodity Purchase Contracts Equity; plus
(f)    80% of Commodity Sale Contracts Equity; plus
(g)    90% of Eligible Margin Account Equity; minus
(h)    100% of the negative value of Commodity Purchase Contract Equity,
Commodity Sale Contract Equity and/or Eligible Margin Account Equity; minus
(i)    all accounts payable, deferred payments, grain drafts payable, delayed
price contracts, transportation costs or other expenses due on corn inventory
and/or chemical and enzyme inventory; and minus
(j)    the face amount of issued and outstanding Letters of Credit issued by the
BANK for the account of the BORROWER.
If any of the foregoing items included in the BORROWING BASE could be included
in the BORROWING BASE under more than one subparagraph above, such item shall be
included in the BORROWING BASE under the subparagraph that produces the lowest
value for such item for purposes of the BORROWING BASE.
If, at any time, the aggregate outstanding principal balance of the Revolving
Loan exceeds the BORROWING BASE, the BORROWER shall immediately pay to the BANK
an amount sufficient to reduce the aggregate unpaid principal amount of
Revolving Loan by an amount equal to such excess.


8.    The following terms are hereby inserted into Section 1 of the Loan
Agreement as defined terms:


1.31    "Commodity Purchase Contracts" means the commodity futures contracts
entered into from time to time between the BORROWER and various persons whereby
the BORROWER agrees to purchase a specified quantity of a specified grade of
corn from such persons for a specific price on a specific date in the future at
a specific location, and such contracts are entered into to manage price and
commodity risk and not for speculative purposes.
1.32    "Commodity Purchase Contracts Equity" means the marked to market net
unrealized gain or loss in open Commodity Purchase Contracts that will be
delivered within twelve (12) months from the date of such contract; provided
that, with respect to any such gain, the BANK has a first priority perfected
security interest in the equity represented by such gain. Such gain or loss
shall be determined by the BANK, in its good faith business judgment, from time
to time and any such determination shall be conclusive and binding for all
purposes, but which will generally be the difference between (a) the price of
corn under Commodity Purchase Contracts; if entered into on the date of
determination of the BORROWING BASE and with a delivery date within twelve (12)
months from the date of such Commodity Purchase Contract, and (b) the market
price of such corn on the date of determination on such exchange as is
determined by the BANK.
1.33    "Commodity Sale Contracts" means the commodity futures contracts entered
into from time to time between the BORROWER and various persons whereby the
BORROWER agrees to sell a specified quantity of a specified grade of ethanol
from such persons for a specific price on a specific date in the future at a
specific location, and such contracts are entered into to manage price and
commodity risk




--------------------------------------------------------------------------------




and not for speculative purposes.
1.34    "Commodity Sale Contracts Equity" means the marked to market net
unrealized gain or loss in open Commodity Sale Contracts that will be delivered
within twelve (12) months from the date of such contract; provided that, with
respect to any such gain, the BANK has a first priority perfected security
interest in the equity represented by such gain. Such gain or loss shall be
determined by the BANK, in its good faith business judgment, from time to time
and any such determination shall be conclusive and binding for all purposes, but
which will generally be the difference between (a) the price of ethanol under
Commodity Sale Contracts; if entered into on the date of determination of the
BORROWING BASE and with a delivery date within twelve (12) months from the date
of such Commodity Sale Contract, and (b) the market price of such ethanol on the
date of determination on such exchange as is determined by the BANK.
1.35    "Eligible Account" means an account owing to the BORROWER arising in the
ordinary course of the BORROWER'S business in which the BANK has a perfected
first priority security interest and which meets all of the following
specifications at the time it came into existence and continues to meet the same
until it is collected in full:
(a)    The account is due and payable no later than thirty-one (31) days after
the date of the applicable invoice or other writing evidencing such account, and
the account has been due and payable not more than thirty-one (31) days after
the due date stated in the applicable invoice or other writing evidencing such
account;


(b)    The account is not owing by an account debtor who has failed to pay ten
percent (10%) or more of the aggregate outstanding amount of its accounts owing
to the BORROWER within thirty-one (31) days after the due date stated in the
applicable invoices or other writings evidencing such accounts;


(c)    The account is due and payable from an account debtor located in the
continental United States which is not a subsidiary or affiliate (under common
ownership and/or control) of the BORROWER;


(d)    The account arose from a bona fide, outright sale of goods by the
BORROWER or from the performance of services by the BORROWER and the BORROWER
has possession of and will deliver to the BANK, if requested, shipping and
delivery receipts evidencing shipment of the goods or inventory and, if
representing services, receipts and/or invoices evidencing that the services
have been fully performed for the respective account debtor;


(e)    The account is not subject to any lien, security interest or encumbrance
of any nature created by the BORROWER, or claimed under or through the BORROWER,
except the security interest of the BANK, and the BORROWER will not make any
other assignment thereof or create any further security interest therein nor
permit its rights therein to be reached by attachment, levy, garnishment or
other judicial process;


(f)    The account is the valid and legally enforceable obligation of the
account debtor thereunder and is not subject to any claim for credit, set-off,
allowance or adjustment by the account debtor or any counterclaim, and the
account debtor has not returned any of the goods from the sale of which the
account arose, nor has any partial payment been made thereon;


(g)    The account arose in the ordinary course of the BORROWER'S business, and
the account debtor has not filed bankruptcy, is not insolvent or no material
adverse change in the financial condition of the account debtor has occurred;


(h)    The account is not owing by an account debtor who has died or dissolved
or terminated its existence, the account debtor's business has not failed, the
account debtor has not disappeared,




--------------------------------------------------------------------------------




a receiver has not been appointed for any part of the property of the account
debtor, the account debtor has not made an assignment for the benefit of
creditors or filed, or has had filed against it, a petition under or the
commencement of any proceeding under any bankruptcy code or process;


(i)    The account is not evidenced by a judgment, an instrument or chattel
paper;


(j)    The account debtor is not an employee of the BORROWER; and


(k)    The account or any portion thereof is acceptable to the BANK or is not
otherwise deemed ineligible by the BANK in its sole discretion.


An account which is at any time an Eligible Account but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be an
Eligible Account. The BANK shall determine whether accounts qualify as Eligible
Accounts from time to time in its sole and absolute discretion and any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


1.36    “Eligible Finished Goods - Ethanol, Distiller's Grains (both wet and
dry) and Corn Oil Inventory” means all ethanol, distiller's grains (wet and dry)
and corn oil inventory of the BORROWER (i) that is owned by (and in the
possession or under the control of) the BORROWER as of such date and is not
consigned or covered by or subject to a seller's right to repurchase or any
consensual or nonconsensual lien, security interest or encumbrance of any nature
(including, without limitation, purchase money liens) in favor of any party
other than the BANK, (ii) that is located at a facility owned by the BORROWER
and listed in Schedule A of the Security Agreement between the BANK and the
BORROWER, and is in the BORROWER'S exclusive possession, (iii) that is in good
and marketable condition, (iv) that meets all standards imposed by any
governmental agency or department or division thereof having regulatory
authority over such inventory, its use or sale, (v) that is either currently
usable or currently saleable in the normal course of the BORROWER'S business
without any notice to, or consent of, any governmental agency or department or
division thereof (excluding however, any such inventory that has been shipped to
a customer of the BORROWER, even if on a consignment or “sale or return” basis),
(vi) is not work-in-process, in transit, obsolete or slow-moving and (vii) no
prepayment has been received for such inventory; provided that the BANK may at
any time exclude from Eligible Finished Goods - Ethanol, Distiller's Grains
(both wet and dry) and Corn Oil Inventory any type of ethanol, corn oil or
distiller's grains inventory that the BANK reasonably determines to be
unmarketable or ineligible in its sole discretion. The BANK shall have the
right, in the exercise of reasonable discretion, to determine whether finished
goods ethanol and distiller's grains inventory is eligible for inclusion in the
BORROWING BASE at any particular time.


1.37    "Eligible Margin Account Equity" means the positive equity value in
margin accounts maintained by the BORROWER with a broker for hedging purposes
and which have been collaterally assigned by the BORROWER to the BANK, in which
the BANK has a first priority security interest, as determined by the BANK in
its good faith business judgment, and in which the broker has acknowledged in
writing the security interest of the BANK therein and has agreed, to the BANK'S
satisfaction, that the BANK has "control" of such account for purposes of
perfecting the BANK'S security interest therein. Such equity value shall be
determined by the BANK from the brokers' statements and shall be net of all
losses.
9.    Section 6.2.2 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


6.2.2    The BORROWER shall maintain WORKING CAPITAL in an amount not less than
$4,800,000, measured quarterly.


10.    This Amendment shall not be effective until the Lender shall have
received each of the following (each in form and substance acceptable to the
Lender) or the following conditions have been satisfied:




--------------------------------------------------------------------------------






(a)    This Amendment, duly executed by Borrower and Lender;


(b)    The Revolving Note and Long Term Reducing Revolving Note referenced above
duly executed by Borrower in favor of Lender;


(c)    A First Amended and Restated Security Agreement in form and substance
acceptable to the Lender; and


(d)    Such other matters as the Lender may reasonably require.


11.    Except as modified herein, all other terms, provisions, conditions and
obligations imposed under the terms of the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified,
affirmed and certified by Borrower. Borrower hereby ratifies and affirms the
accuracy and completeness of all representations and warranties contained in the
Loan Documents. Borrower represents and warrants to Lender that the
representations and warranties set forth in the Loan Agreement, and each of the
other Loan Documents, are true and complete on the date hereof as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date), and as if each reference in
“this Agreement” included references to this Amendment. Borrower represents,
warrants and confirms to Lender that no Events of Default is now existing under
the Loan Documents and that no event or condition exists which would constitute
an Event of Default with the giving of notice and/or the passage of time.
Nothing contained in this Amendment either before or after giving effect
thereto, will cause or trigger an Event of Default under any Loan Document. To
the extent necessary, the Loan Documents are hereby amended consistent with the
amendments provided for in this Amendment.


12.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.












[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:


DAKOTA ETHANOL, L.L.C.




By:    /s/ Scott Mundt                            
Name:    Scott Mundt                        
Title:    Chief Executive Officer                




LENDER:


FIRST NATIONAL BANK OF OMAHA, in its capacity as a Lender, as Administrative
Agent and Collateral Agent




By:    /s/ Jeremy Reineke                
Name:    Jeremy Reineke                            
Title:                








